DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/29/2022 has been entered.

Remarks
Claims 1-3, 5, 8-10 and 12-26 were pending in this application of which claims 22-26 were withdrawn from further consideration (Restriction) prior to the RCE dated 04/29/2022. Claim 1 is now amended. No claims are added or cancelled. Hence, claims 1-3, 5, 8-10 and 12-26 are currently pending in the instant application of which claims 22-26 continue to remain withdrawn from further consideration.

Response to Arguments
Applicant’s arguments (pg. 8 para 2), filed on 04/29/2022 with respect to the 112 rejections of claim 1 have been fully considered and are persuasive. The 112 (a) rejections of claims 1-3, 5, 8-10 and 12-21 have been withdrawn. 
Applicant’s arguments (pg. 8 para 3, pg. 9), filed on 04/29/2022 with respect to claim 1 have been fully considered and would be persuasive, since the amendment has overcome the previous rejection. However, upon further consideration, a new ground(s) of rejection are made, in order to address the new limitations introduced by the applicant in the amendment. Please see rejection following this section.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-3, 5, 8-10 and 12-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “a coarse filter water outlet for coarsely filtered water,” in lines 25-26. The phrase “coarsely filtered water” is vague because it is not clear as to what particle size of the contaminants are being filtered, rendering the overall limitation ambiguous and hence the metes and bounds of the terminology are unclear, thereby creating an indefiniteness issue. In the disclosure (Specification [0013], Applicant has described that the coarse filter removes contaminants having a size up to approximately 1 mm. The Examiner recommends that such a detail of particle size of the contaminant be added to the claim language. 
Claim 1 recites the limitation “a fine filter water outlet for finely filtered water,” in lines 27-28. The phrase “finely filtered water” is vague because it is not clear as to what particle size of the contaminants are being filtered, rendering the overall limitation ambiguous and hence the metes and bounds of the terminology are unclear, thereby creating an indefiniteness issue. In the disclosure (Specification [0015], Applicant has described that the fine contaminants may be smaller than 0.01 mm or smaller than 0.1 mm. The Examiner recommends that such a detail of particle size of the contaminant be added to the claim language. 
Claim 1 recites the limitation “said fine filter is connected to said coarse filter water outlet by means of a water line” in lines 31-32. Applicant had previously claimed that “said coarse filter is connected, at said coarse filter inlet thereof, by means of a water line to said normal chamber water outlet” in lines 29-30. It is not clear if the Applicant is referring to the same water line in both cases or two separate water lines, rendering the overall limitation ambiguous and hence the metes and bounds of the terminology are unclear, thereby creating an indefiniteness issue. The Examiner recommends that claim language such as first water line, second water line etc. be used to describe independent water lines. 
Claims 2-3, 5, 8-10 and 12-21 are rejected as containing the same indefiniteness issues as above in base claim 1, from which these depend.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-3, 5, 8-10 and 12-21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 1, the closest prior art Yoon et al. (US-20100043847-A1) neither teaches nor fairly suggests that the dishwasher system comprises three distinct filters (coarse particle, coarse and fine) and that the said fine filter comprises: a fine filter inlet, a fine filter water outlet for finely filtered water, and a fine filtrate outlet for fine filtrate, said fine filter is connected to said coarse filter water outlet by means of a water line.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PALLAVI CHITTA whose telephone number is (571)270-5314.  The examiner can normally be reached on 7:30 am- 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PALLAVI CHITTA Ph.D. /Examiner, Art Unit 1711

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711